IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 101 MM 2020
                                            :
                   Respondent               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
STEVEN HALADA,                              :
                                            :
                   Petitioner               :


                                    ORDER
PER CURIAM

     AND NOW, this 14th day of August, 2020, the Motion for Appointment of Counsel

is DENIED.